EXHIBIT 10.15


PRIORITY TECHNOLOGY HOLDINGS, INC.
2018 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of January 18, 2019 (the “Grant Date”), by and between Priority
Technology Holdings, Inc., a Delaware corporation (the “Company”), and Timothy
T. Schneible (the “Participant”). Capitalized terms not otherwise defined herein
shall have the meanings provided in the Priority Technology Holdings, Inc. 2018
Equity Incentive Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan; and
WHEREAS, the Company desires to grant Restricted Stock Units to the Participant
pursuant to the terms of the Plan and the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement, the
Company grants Participant the right to earn up to Two Hundred Fifty Thousand
Dollars ($250,000) worth of Restricted Stock Units on each anniversary of his
Hire Date with the Company (as such term is defined in Participant’s employment
agreement with the Company, listed as October 8, 2018) (based on current market
value of the Company’s shares on each anniversary of his Hire Date as further
defined in Schedule A) for the first four (4) years of Participant’s employment
with the Company as the Company’s Chief Operating Officer, with each annual
issuance of Restricted Stock Units subject to a two (2) year vesting schedule as
defined in Section 2, below.
2.    Vesting.
(a)    The Participant shall become vested in the Restricted Stock Units, in
accordance with the terms of Schedule A, attached hereto.
(b)    Notwithstanding the foregoing, in the event of the Participant’s
Termination of Service on account of the Participant’s death or Disability (as
defined below), the Restricted Stock Units shall become one hundred percent
(100%) vested. For purposes of this Agreement, “Disability” means that the
Participant would be considered disabled under Section 409A of the Code.
(c)    Upon the Participant’s Termination of Service for any reason, the portion
of the Restricted Stock Units in which the Participant has not become vested
shall be cancelled and forfeited by the Participant without consideration.


3.    Award Settlement. The Company shall deliver to the Participant (or, in the
event of the Participant’s prior death, the Participant’s beneficiary), one (1)
share of Company Stock for each Restricted Stock Unit in which the Participant
becomes vested in accordance with this Agreement, less any shares withheld for
payment of taxes as provided in Section 17 of the Plan. The Participant shall
receive cash in lieu of any fractional shares of Company Stock that would
otherwise be issuable hereunder. Delivery of such Company Stock and cash, if
applicable, shall be made within thirty (30) days following the applicable
Vesting Date, but in no event later than the fifteenth (15th) day of the third
month following the end of the calendar year in which the Vesting Date occurred.
4.    Stockholder Rights. The Participant shall not have any voting rights,
rights to dividends or dividend equivalents or other rights of a stockholder
with respect to shares of Company Stock underlying a Restricted Stock Unit until
the Restricted Stock Unit has vested and a share of Company Stock has been
issued in settlement thereof and, if applicable, the Participant has satisfied
any other conditions imposed by the Committee.
5.    Transferability. Except as permitted by the Committee, in its sole
discretion, the Restricted Stock Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution or, subject to the
consent of the Committee, pursuant to a domestic relations order, unless and
until the Restricted Stock Units have been settled and the shares of Company
Stock underlying the Restricted Stock Units have been issued, and all
restrictions applicable to such shares have lapsed, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company; provided that, the designation of
a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
6.    Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.
7.    Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event of a
conflict or inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan shall govern and control.
8.    Securities Laws and Representations. The Participant acknowledges that the
Plan is intended to conform to the extent necessary with all applicable federal,
state and foreign securities laws (including the Securities Act and the Exchange
Act) and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations. Without limiting the foregoing, the Restricted
Stock Units are being granted to the Participant, upon settlement of the
Restricted Stock Units any shares of Company Stock will be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in herein;
(b)    Any shares of Company Stock issued to the Participant upon settlement of
the Restricted Stock Units must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such shares of Company Stock or (ii) the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the resale of such shares of Company Stock and the Company is under no
obligation to continue in effect a Form S-8 Registration Statement or to
otherwise register the resale of such shares of Company Stock (or to file a
“re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 will not be available
under current law unless (i) a public trading market then exists for the Company
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Company Stock issued
to the Participant upon settlement of the Restricted Stock Units may be made
only in limited amounts in accordance with, such terms and conditions.
9.    Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
10.    Entire Agreement. This Agreement, together with the Plan, as either of
the foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.
11.    Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which will succeed to all or substantially all of the assets and business of the
Company.
12.    Amendments and Waivers. The Board may, at any time, suspend or terminate
this Agreement or revise or amend it in any respect whatsoever provided however,
that no amendment, suspension or termination will materially and adversely
affect the rights of any Participant under this Award Agreement or the Plan
without the consent of the Participant. Waivers or consents to departures from
the provisions hereof may not be given if they materially and adversely affect
the rights of any Participant under this Award Agreement or the Plan without the
consent of the Participant.
13.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
14.    Counterparts. This Agreement may be signed in counterparts, each which
shall constitute an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
15.    Notices. Any notice required to be given or delivered to the Company
under the terms of the Plan or this Agreement shall be in writing and addressed
to the General Counsel and the Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
listed in the Company’s personnel files or to such other address as the
Participant may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery,
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested), one business day after deposit with
any return receipt express courier (prepaid), or one business day after
transmission by facsimile.
16.    Governing Law. Except to the extent preempted by any applicable federal
law, the Plan shall be construed and administered in accordance with the laws of
the State of Delaware without reference to its principles of conflicts of law.
17.    Consent to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally agrees that any action, suit or proceeding, at law or
equity, arising out of or relating to the Plan, this Agreement or any agreements
or transactions contemplated hereby shall only be brought in any federal court
of the Northern District of Georgia or any state court located in Fulton County,
State of Georgia, and hereby irrevocably and unconditionally expressly submits
to the personal jurisdiction and venue of such courts for the purposes thereof
and hereby irrevocably and unconditionally waives (by way of motion, as a
defense or otherwise) any and all jurisdictional, venue and convenience
objections or defenses that such party may have in such action, suit or
proceeding. Each party hereby irrevocably and unconditionally consents to the
service of process of any of the aforementioned courts.
18.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
19.    No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its Affiliates
to terminate or change the terms of the employment of the Participant at any
time for any reason whatsoever, with or without cause, nor confer upon any right
to continue in the employ of the Company or any of its Affiliates.
20.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
21.    Clawback. The Restricted Stock Units are subject to the terms of the
Company’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, as well as
any other policy of the Company that applies to Awards, such as anti-hedging or
pledging policies, as they may be in effect from time to time.


[Signature page follows]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.


PRIORITY TECHNOLOGY HOLDINGS, INC.
By: /s/ Thomas Priore
Name: Thomas Priore
Title: President and Chief Executive Officer
PARTICIPANT:
/s/ Timothy T. Schneible
Name: Timothy T. Schneible




Schedule A to Restricted Stock Unit Award Agreement
Vesting Schedule For Timothy T. Schneible


Vesting Schedule:
Value*
Grant Date**
Vesting Schedule**
$250,000
January 18, 2019
50% vested on October 8, 2019
50% vested on October 8, 2020
$250,000
October 8, 2019
50% vested on October 8, 2020
50% vested on October 8, 2021
$250,000
October 8, 2020
50% vested on October 8, 2021
50% vested on October 8, 2022
$250,000
October 8, 2021
50% vested on October 8, 2022
50% vested on October 8, 2023



*The number of restricted stock units to be issued on the applicable grant date
will be determined based on the fair market value of the Company’s Common Stock
at a per share price equal to the Nasdaq Official Closing Price (NOCP) as
reported by Nasdaq stock exchange on nasdaq.com for the Company’s Common Stock
under the Company’s Nasdaq common stock ticker [PRTH] for the close of trading
on the trading day immediately preceding the Restricted Stock Unit grant date.
The Nasdaq Official Closing Price (NOCP) identifies the Nasdaq market-specific
closing price for Nasdaq-listed issues. By way of illustration, and for example
purposes only, if the Grant Date is October 8, 2019, and if the NOCP is $10 on
October 7, 2019, then the Restricted Stock Units issued on October 7, 2019 would
be 25,000.
**Participant must be employed by the Company as the Company’s Chief Operating
Officer on each Grant Date and each Vesting Date to be eligible: (i) to receive
the Restricted Stock Units for each applicable Grant Date and (ii) to be
eligible to vest for each applicable Vesting Date associated therewith.


